     Case 2:18-cv-02853-ILRL-MBN Document 15 Filed 07/17/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

       The following cases were called on JULY 17, 2019, before JUDGE IVAN L. R.
LEMELLE, 500 Poydras Street, New Orleans, Louisiana, for plaintiff/counsel for
plaintiff to show cause why the defendants noted should not be dismissed for failure to
prosecute. IT IS ORDERED that said cases be disposed of as indicated below:


18-2853      ANGEL A. GONZALEZ GUZMAN VS. UBER, ET AL
JS10: 0:02   The complaint was filed on March 26, 2018.
             The case was called on October 29, 2018, and passed until December 10,
             2018 to allow plaintiff time to serve the summons and complaint on the
             defendants (Rec. Doc. No. 13)
             No returns of service or responsive pleadings have been filed as to
             defendants Uber and the City of New Orleans.
             CASE CALLED: No appearance by the pro se plaintiff –
             ORDERED that this case is DISMISSED without prejudice for
             plaintiff’s failure to prosecute.

18-10096     eHEALTHCARE SOLUTIONS, L.L.C., ETC. VS. e-HEALTHCARE
             SOLUTIONS, INC., ET AL
             The Complaint was filed on October 29, 2018.
             The case was called on May 1, 2019, and passed for 45 days to allow
             plaintiff time to serve the summons and complaint on the defendants (Rec.
             Doc. No. 6)
             No returns of service or responsive pleadings have been filed as to
             eHealthcare Solutions, Inc. and e-Healthcare Solutions, LLC.
             CASE NOT CALLED: Returns of Service of Summons Filed, R.
             Docs. 13 & 14 – Answers due August 1, 2019.

18-11613     ANTOINE WARREN, ET AL VS. PETER MALLORY, ET AL
JS10: 0:02   The Complaint was filed on November 27, 2018.
             The case was called on May 1, 2019 and the matter was passed for 30 days
             to allow plaintiff time to serve the summons and complaint on the
             defendants (Rec. Doc. No. 11)
             No returns of service or responsive pleadings have been filed as to Peter
             Mallory and Wooden Products Transportation, Inc.
             CASE CALLED: Appearances by Vanessa Motta on behalf of
             plaintiffs and Meredith R. Durham on behalf of Wesco Insurance
             Company. ORDERED that this matter is PASSED. Plaintiff
             shall file proof of service into the record by August 19, 2019.

18-13673     FAUSTO MORAN VS. PILOT FLOOD MANAGEMENT, ET AL
             A Notice of Removal was filed on December 13, 2018.
             No returns of service or responsive pleadings have been filed as to Pilot
             Flood Management and GEICO Insurance Agency.
             CASE NOT CALLED: Plaintiff filed a Motion to Dismiss the
             unserved parties, R. Doc. 24.
     Case 2:18-cv-02853-ILRL-MBN Document 15 Filed 07/17/19 Page 2 of 2



19-1334      STRATIS        CONSTRUCTION,            LLC      VS.      HARRINGTON
             CORPORATION, ET AL
             A Notice of Removal was filed on February 13, 2019.
             No return of service or responsive pleading has been filed as to HD Supply,
             Inc.
             CASE NOT CALLED: Case closed, R. DOC. 7.

19-2527      NATALIE WALKER VS. GEORGE BUDWELL, ETC., ET AL
JS10: 0:05   A Notice of Removal was filed on March 20, 2019.
             No return of service or responsive pleading has been filed as to George
             Budwell.
             CASE CALLED: Appearances by Hester Hilliard on behalf of the
             plaintiff and Michael Fantaci on behalf of The University of
             Louisiana System Board of Supervisors. ORDERED that this
             matter is PASSED. Plaintiff shall file proof of service into the
             record by September 17, 2019.

                  New Orleans, Louisiana, the 17th day of July 2019.




                                         ________________________________
                                         SENIOR UNITED STATES DISTRICT JUDGE
